   Case 2:10-md-02179-CJB-JCW Document 25494 Filed 03/13/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


In Re: Oil Spill by the Oil Rig            *
“Deepwater Horizon” in the Gulf                       MDL 2179
of Mexico, on April 20, 2010               *
                                                      SECTION: J(2)
This Document Relates To:                  *
                                                      JUDGE BARBIER
Nos. 18-11118, 18-11111, 18-11122          *
                                                      MAG. JUDGE WILKINSON
                                           *


                                      ORDER

      Before the Court is the Claims Administrator’s Motion to Dismiss and

Alternative Motion to Stay Pending Appeal (Rec. Doc. 25237) pertaining to member

case no. 18-11118, Turbo Pump Services, Inc. v. Patrick Juneau, et al. Because the

Court has dismissed case no. 18-11118 (see Rec. Docs. 25363, 25488),

      IT IS ORDERED that the Claims Administrator’s Motion to Dismiss and

Alternative Motion to Stay Pending Appeal (Rec. Doc. 25237) is DENIED AS MOOT.

                                        ***

      The Claims Administrator also filed two motions (Rec. Docs. 25244, 25292)

respecting case nos. 18-11111, MMR Group, Inc. v. BP Expl. & Prod., Inc. et al., and

18-11122, Thibodeaux v. BP Expl. & Prod., Inc., et al. which are similar to the motion

above regarding the Turbo Pump case. Unlike Turbo Pump, however, these cases

have not been dismissed. Nevertheless, both cases currently are subject to the

mandatory production and mediation process found in Section I to Pretrial Order No.
   Case 2:10-md-02179-CJB-JCW Document 25494 Filed 03/13/19 Page 2 of 2



67 (“PTO 67,” Rec. Doc. 25370). Aside from the PTO 67 process, however, these cases

are stayed. (See PTO 67 § IV, Rec. Doc. 25370). In light of this,

      IT IS ORDERED that the Claims Administrator’s Motions to Dismiss and

Alternative Motions to Stay Pending Appeal (Rec. Doc. 25244, 25292) are DENIED

AS PREMATURE.

      Likewise, IT IS ORDERED that the Claims Administrator’s Motions for

Leave to File Reply Memoranda (Rec. Docs. 25487, 25490) are DENIED AS

PREMATURE.

      If at the conclusion of the PTO 67 process these cases remain unresolved and

pending, then the Claims Administrator may re-urge his motions.

      New Orleans, Louisiana, this 13th day of March, 2019.




                                               ___________________________________
                                                   United States District Court




                                           2
